DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 16, 29, and 34 are objected to because of the following informalities:
Claim 16, line 19, “the polyamide composition (PC)” should be “the at least one polyamide composition (PC)”.
Claim 29, line 8, recites “the glass transition temperature (TG(PC))” but in the parentheses should read “(TG)” to correspond to claim 16.
Claim 34, line 2, “the polymer film” should be “the multilayer polymer film”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-24, 26, and 28-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites a multilayer polymer film (P) comprising “at least one polyamide composition (PC)…wherein the polyamide composition (PC) layer comprises a polyamide composition…[and] the G) of the polyamide composition (PC) is 30 to 80°C.” The scope of the claim is unclear because the language appears to be inconsistent. The limitation "the polyamide composition (PC) layer" lacks proper antecedent basis. Additionally, the description of the glass transition temperature of “the polyamide composition (PC)” is confusing because it is not clear if the label “(PC)” refers to the layer or the composition. For purposes of examination, the claim is interpreted to encompass a multilayer film comprising a layer that contains a polyamide composition comprising components (A) and (B) as claimed, and at least one (P2) layer otherwise as claimed. Dependent claims are rejected for the same reason.
Claim 28 recites the limitation "the at least one polymer film (P)" in line 4. There is insufficient antecedent basis for this limitation in the claim. The claim should read “the multilayer polymer film (P)”.
Claim 29 recites a method of producing the multilayer polymer film (P) of claim 16 which involves “forming the at least one polyamide composition (PC)”, “extruding the at least one polyamide composition (PC)…to obtain a film [thereof]”, and “cooling the film…such that the at least one polyamide composition (PC) solidifies to produce the multilayer polymer film (P).” The claim is initially confusing because of the inconsistency of parent claim 16 as noted above. Additionally, it is not clear if the “film” of the composition is the same as the “layer” of claim 16. Furthermore, it is not clear how the single film of the polyamide composition can produce the multilayer polymer film (P) which also requires the presence of at least one layer (P2).


Claim Rejections - 35 USC § 103
Claim(s) 16-17, 21, 23-24, 26, 28-29, 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Research Disclosure No. 608030 (2014) in view of Kuriu et al. (US 5,562,996).
Note: citations for Research Disclosure No. 608030 (RD ‘030) are omitted in view of its short length.
Regarding claims 16 and 32:
RD ‘030 discloses films comprising 0-15% by weight of an amorphous polyamide blended into a semicrystalline polyamide (i.e., 85-100% of the semicrystalline polyamide) to slow down the rate of 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of the amorphous polyamide, including over values within the presently claimed range, to provide the desired rate of crystallization for a desired film thickness.
The examiner submits the glass transition temperature of the polyamide blend of RD ‘030 is within the presently claimed range because the blend otherwise contains the same components as presently claimed.
RD ‘030 is silent with regard to a further layer as claimed.
Such layers were known in the art. For example, Kuriu discloses multilayer films comprising at least one polyamide layer that comprises a blend of a crystalline polyamide and an amorphous polyamide (abstract; col 1 ln 48+). In addition to the mixed polyamide layer, layers of other materials can be provided for specific effects, such as maleic anhydride-grafted polyolefin as an adhesive layer, polyolefin as a heat-sealing layer, ethylene-vinyl alcohol as a gas barrier layer, etc. (col 3 ln 17-61). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide an additional layer, such as those taught by Kuriu, for their known utility to provide an overall film having the properties desired for a given end use.
Regarding claim 17:
RD ‘030 teaches the semicrystalline polyamide can be nylon 6 or nylon 6/66.
Regarding claims 21:
Given that RD ‘030 discloses the same semicrystalline polyamides as presently claimed (nylon 6 and nylon 6/66), the examiner submits they intrinsically meet the requirements of the present claim.
Regarding claim 23:
Given that RD ‘030 discloses the same semicrystalline polyamides as presently claimed (nylon 6 and nylon 6/66), the examiner submits they intrinsically meet the requirements of the present claim.
Regarding claim 24:
RD ‘030 discloses MPMD-T/MPMD-I.
Regarding claim 26:
RD ‘030 is silent with regard to a process for forming the film.
Kuriu teaches films can be formed by processes including biaxial stretching steps, which can be used to provide heat shrinking properties (col 6 ln 38+; col 6 ln 66+).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use known processes to form the film of RD ‘030, including biaxial orienting steps, to provide desired properties, such as heat shrinking as desired.
Regarding claim 28:
RD ‘030 is silent with regard to a process for packaging food products.
Such methods were known in the art. Kuriu teaches films can be formed by processes including biaxial stretching steps, which can be used to provide heat shrinking properties (col 6 ln 38+; col 6 ln 66+). A food product, such as meat products, can be enclosed by the film and then heated in a hot water bath at 90°C to shrink the film around the food product (col 6 ln 23-37). One of ordinary skill in the art would recognize the initial temperatures of the film during enclosing the food product would be below the shrinking temperature, which would intrinsically below the glass transition temperature of the polyamide composition.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the film of RD ‘030 in known processes, including method of packaging food products as taught by Kuriu, to provide products as desired, and thereby achieve the claimed invention.
Regarding claim 29:
RD ‘030 is silent with regard to a process for forming the film.
Kuriu teaches films can be formed by processes including extruding the polymer from a T-die and placed onto a chill roll (col 6 ln 38+). One of ordinary skill would recognize the polyamide would be first formed and that the polymer would be in molten form on exiting the extruder.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use known processes to form the film of RD ‘030, including extruding and cooling steps, to a film as known in the art, and thereby achieve the claimed invention.
Regarding claim 34:
RD ‘030 teaches its blend can be used to form thicker films.
RD ‘030 is silent with regard to specific thickness values.
Kuriu teaches its multilayer films can have any thickness that is suitable for its utility and purpose, but provides a typical range of about 8-100 μm (col 5 ln 56+). The reference further teaches a thickness of the polyamide layer can be about 2-40 μm (Id.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative thickness of the multilayer film and the polyamide layer, including over values within the presently claimed ranges, to provide a film having good utility for known purposes.
The references are silent with regard to the puncture resistance and tear stress at a thickness of 100 μm as claimed; however, the examiner submits the film of RD ‘030 in view of Kuriu intrinsically has the same properties as claimed because it otherwise comprises the same materials as presently claimed.


Claim(s) 18, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Research Disclosure No. 608030 (2014) in view of Kuriu et al. (US 5,562,996) as applied above, and further in view of Benstead et al. (US 2017/0081473).
Regarding claims 18 and 20:
RD ‘030 discloses films comprising a blend of an amorphous polyamide and a semicrystalline polyamide as previously explained. RD ‘030 teaches the amorphous polyamides can comprise MPMD and a mixture of isophthalic acid and terephthalic acid.
RD ‘030 is silent with regard to the relative molar amounts of isophthalic acid and terephthalic acid and a glass transition temperature (Tg) of the polyamide.
These features were known it the art. For example, Benstead discloses amorphous, semi-aromatic polyamides based on MPMD and isophthalic or terephthalic acid [abstract; 0002]. The polymers are useful for films [0111]. In particular, the polyamide is a copolyamide formed with 40-80 mol% of MPMD-T units and 20-60 mol% of MPMD-I units, which correspond to the mole percentages of terephthalic acid and isophthalic acid respectively. The use of such relative amounts provide improved mechanical properties, including tensile strength, tensile elongation at break, and impact strength [0042-0044; Table 2]. The glass transition temperature is also adjusted according to the relative amounts of the acids, with reported values in the range of 136-147°C [0041; Table 1].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a combination of isophthalic acid and terephthalic acid in molar amounts within the presently claimed ranges to provide improved mechanical properties as taught by Benstead, and thereby also provide a polyamide having a Tg within the presently claimed range.
Regarding claim 22:
Given that Benstead discloses the same amorphous polyamides as used in the present invention (i.e., polyamides within the scope of claim 18), the examiner submits they intrinsically meet the requirements of the present claim.


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Research Disclosure No. 608030 (2014) in view of Kuriu et al. (US 5,562,996) as applied above, and further in view of Schade et al. (US 3,563,959).
Regarding claim 19:
RD ‘030 discloses films comprising a blend of an amorphous polyamide and a semicrystalline polyamide, where the amorphous polyamide comprises MPMD and isophthalic acid as previously explained.
RD ‘030 is silent with regard to the use of a lactam component in the amorphous polyamide.
Such a component was known in the art. For example, Schade discloses transparent polyamides that are resistant to boiling (abstract). The polyamide is formed from an aromatic dicarboxylic acid and an 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add a lactam component to the amorphous polyamide of RD ‘030 to provide a polyamide that has a lower melt viscosity, a higher degree of polycondensation, and is substantially resistant to boiling water as taught by Schade.


Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Research Disclosure No. 608030 (2014) in view of Kuriu et al. (US 5,562,996) as applied above, and further in view of Weber et al. (US 2011/0306701).
Regarding claim 23:
RD ‘030 discloses films comprising a blend of an amorphous polyamide and a semicrystalline polyamide as previously explained. The semicrystalline polyamide can be nylon 6 or nylon 6/66. The examiner submits these materials intrinsically meet the intrinsic viscosity requirements of the present claim because they are the same materials used in the present claims.
Alternatively, intrinsic viscosity values within the claimed range were conventionally known in the art. For example, Weber discloses thermoplastic molding compounds comprising polyamides that are useful for forming foils [0001]. Example polyamides are nylon 6 polymers having intrinsic viscosity of 130 and 150 mL/g measured at 0.5% strength by weight in 96% strength sulfuric acid [0131-0132].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use polyamides having conventionally known intrinsic viscosity, including those taught by Weber, to provide a film having the desired rheological properties, and thereby achieve the claimed invention.


Allowable Subject Matter
Claims 30-31 and 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 30 and 31, RD ‘030 discloses amorphous polyamides of MPMD-T and MPMD-T/MPMD-I, i.e., the isophthalic acid component is always used in combination with the terephthalic acid component. Therefore, the isophthalic acid cannot make up 100 mol% of the dicarboxylic acid component. Furthermore, nothing of record indicates that high levels of isophthalic acid, including the range of at least 85 mol%, would have been obvious to one of ordinary skill in the art.
Regarding claim 33, RD ‘030 discloses a blend comprising 0-15% by weight of the amorphous polyamide. Therefore, the reference teaches away from the use of higher amounts, including the claimed range of 25-30% by weight.


Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive.

Applicant argues none of the cited reference disclose a multilayer film as claimed (p8).
The examiner submits, however, that the combination of RD ‘030 and Kuriu discloses a multilayer film within the scope of present claim 16 as described in the rejections above.

Applicant points to the Examples in the present specification to show the present film has excellent physical properties (p9). 
The examiner respectfully submits the comparative data is not representative of the prior art and the data overall are not persuasive of unexpected results. Both comparative films V-A and V-B use 80% by weight of an amorphous polyamide and comparative film V-C uses 20% by weight; however, RD ‘030 discloses the use of at most 15% by weight of such a polymer. Therefore, the prior art appears to 
Furthermore, the provided data is not persuasive of unexpected results because the demonstrated films are not commensurate in scope with the claimed film. For example, inventive films D, E, and F use either PA6 or PA6/6,6 as the semicrystalline component in amounts of 75%, 85%, and 90% by weight, respectively. Present claim 16 more broadly encompasses “70 to 98 wt% of at least one semicrystalline polyamide”. Additionally, the amorphous polyamides used in the inventive films are 100 mol% isophthalic acid and 100 mol% MPMD; 60 mol% terephthalic acid, 40 mol% isophthalic acid, and 100 mol% MPMD; and 50 mol% terephthalic acid, 50 mol% isophthalic acid, 50 mol% MPMD, and 50 mol% hexamethylenediamine. Present claim 16 more broadly encompasses an amorphous polyamide comprising at least one dicarboxylic acid which comprises isophthalic acid and at least one diamine which comprises MPMD.

Applicant argues the properties of puncture resistance and tear stress in claim 34 cannot be obtained in films that do not have the claimed combination of amorphous polyamide and semicrystalline polyamide as claimed (p11).
The examiner submits the prior art describes the claimed combination of these components and therefore concludes the prior art material has the same properties as presently claimed.

Applicant argues RD ‘030 discloses “thicker films” whereas claim 34 requires a thickness of the polyamide-containing layer to be 0.5-50 μm (p11).
The examiner submits the combination of RD ‘030 and Kuriu that provides a film as claimed for the reasons described above. The examiner notes that while RD ‘030 states its invention can provide “thicker” films, there is no particular value given for what this encompasses nor does the reference teach away from any particular range of thickness. Kuriu teaches such claimed thicknesses were known in the art. Therefore, the examiner submits the claimed thickness would have been obvious to one of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787